 1   JASON T. BROWN (admitted PHV)
      jtb@jtblawgroup.com
 2   NICHOLAS CONLON (admitted PHV)
      nicholasconlon@jtblawgroup.com
 3   JTB LAW GROUP, LLC
     111 Town Square Place, Suite 400
 4   Jersey City, NJ 07310
     Telephone: (877) 561-0000
 5   Facsimile: (855) 582-5297
 6   Attorneys for Defendant
     BET INFORMATION SYSTEMS, INC.
 7   DOING BUSINESS AS SURVEY.COM
 8                   UNITED STATES DISTRICT COURT
 9                 NORTHERN DISTRICT OF CALIFORNIA
10
11   FELICIA DILLION,                   CASE NO. 18-cv-04717-JST
12                  Plaintiff,          Honorable Jon S. Tigar
13                  vs.                 STIPULATION AND PROPOSED
                                        ORDER TO EXTEND TIME TO
14   BET INFORMATION SYSTEMS,           RESPOND TO DEFENDANT’S
     INC. DOING BUSINESS AS             MOTION TO COMPEL
15   SURVEY.COM,                        ARBITRATION AND STAY
                                        PROCEEDINGS
16                  Defendant.
                                        Complaint Filed: August 6, 2018
17
18
19
20
21
22
23
24
25
26
27
28
 1                                      STIPULATION
 2           Pursuant to Local Rule 6-1(b), the parties hereby stipulate to the following:
 3           WHEREAS, Plaintiff commenced this action on August 6, 2018 (ECF No.
 4   1), and amended her complaint on October 22, 2018 (ECF No. 17), before
 5   Defendant answered or otherwise responded;
 6           WHEREAS, on November 9, 2018, Defendant filed a Motion to Compel
 7   Arbitration and Stay Proceedings, to be heard by Magistrate Judge Donna M. Ryu
 8   on December 14, 2018 (ECF No. 21);
 9           WHEREAS, on November 9, 2018, the Clerk issued a notice of the
10   impending reassignment of the case from Magistrate Judge Donna M. Ryu to a
11   U.S. District Court Judge, which stated, inter alia, that all scheduled hearing dates
12   before Magistrate Judge Ryu were vacated and should be re-noticed for hearing
13   before the assigned U.S. District Court Judge (ECF No. 23);
14           WHEREAS, on November 15, 2018, Defendant re-noticed the hearing on its
15   Motion to Compel Arbitration and Stay Proceedings for January 10, 2019, at 2:00
16   p.m. (ECF No. 26);
17           WHEREAS, the parties agree that Plaintiff’s time to respond to Defendant’s
18   Motion to Compel Arbitration and Stay Proceedings may be extended by fourteen
19   (14) days, from the present due-date of November 23, 2018, to December 7, 2018,
20   and that Defendant’s time to file a reply in support of its Motion may be extended
21   to December 14, 2018;
22           Accordingly, IT IS HEREBY STIPULATED AND AGREED that:
23           1.     Plaintiff’s time to respond to Defendant’s Motion to Compel
24   Arbitration and Stay Proceedings is extended by fourteen (14) days, to December
25   7, 2018; and
26           2.     Defendant’s reply in support of its Motion is due on December 14,
27   2018.
28

                                               -1-
 1   DATED: November 15, 2018                   JTB LAW GROUP, LLC
 2
 3
                                                By:     /s Nicholas Conlon
 4                                                     Nicholas Conlon
                                                       Jason T. Brown
 5                                                     Attorneys for Plaintiff
 6   DATED: November 15, 2018                   STRADLING YOCCA CARLSON &
                                                RAUTH A PROFESSIONAL
 7                                              CORPORATION
 8
 9                                              By:     /s Katie Beaudin
                                                       Karla Kraft
10                                                     Katie Beaudin
                                                       Attorneys for Defendant
11                                                     BET INFORMATION
                                                       SYSTEMS, INC. DOING
12                                                     BUSINESS AS SURVEY.COM
13
14                           SIGNATURE CERTIFICATION
15         I hereby certify that the content of this document is acceptable to Katie
16   Beaudin, counsel for Defendant, and I have obtained her authorization to affix her
17   electronic signature to this document.
18
                                         By:         /s Nicholas Conlon
19
20
21
22
23
24
25
26
27
28

                                               -2-
                                  [PROPOSED] ORDER
 1
 2         The Parties have filed a Stipulation and Proposed Order to extend Plaintiff’s
 3   time to respond to Defendant’s Motion to Compel Arbitration and Stay
 4   Proceedings. Good cause appearing, their Stipulation is granted.
 5         Plaintiff’s time to respond to Defendant’s Motion to Compel Arbitration and
 6   Stay Proceedings is extended by fourteen (14) days, to December 7, 2018.
 7         Defendant’s reply in support of its Motion is due on December 14, 2018.
 8         IT IS SO ORDERED.
 9
10   Dated: November 16, 2018
11
12
13                                         Hon. Jon S. Tigar
                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -1-
